Citation Nr: 0831885	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-22 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the service-connected post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected PTSD.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1967 to January 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for PTSD and 
hypertension.  

In November 2006, the veteran testified at a personal hearing 
before a Veterans Law Judge sitting at the RO.  A transcript 
of his testimony is associated with the claims file; however, 
the transcript reflects that much of the recorded testimony 
was inaudible.  The veteran therefore requested to appear for 
another personal hearing before a Veterans Law Judge at the 
RO, and the case was remanded by the Board to the RO in 
September 2007 for the purpose of scheduling a subsequent 
hearing.  

The veteran ultimately appeared for his personal hearing in 
December 2007 before the undersigned Veterans Law Judge at 
the RO, and a copy of the transcript is associated with the 
claims file.  

The case was remanded to the RO by the Board a second time in 
February 2008 for additional stressor development with regard 
to the claim of service connection for PTSD.  The issue of 
entitlement to service connection for hypertension, claimed 
as secondary to PTSD, was also remanded because it was 
inextricably intertwined with the PTSD claim.  

Before the claims file was returned to the Board, the RO 
issued an April 2008 rating decision that granted service 
connection for PTSD and assigned an initial 10 percent 
rating.  As that grant of service connection represents a 
full grant of benefits on appeal, the issue is no longer on 
appeal or before the Board at this time; however, as noted 
below, the Board, in July 2008, received a timely Notice of 
Disagreement (NOD) with the initial rating assigned for the 
service-connected PTSD.  

Meanwhile, the RO issued a supplemental statement of the case 
(SSOC) in April 2008, confirming and continuing the previous 
denial of service connection for hypertension.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran continues to maintain that his hypertension was 
caused by, or at the very least, is aggravated by, his 
service-connected PTSD.  

In the Board's February 2008 remand, it was clearly noted 
that the veteran's claim of service connection for 
hypertension was inextricably intertwined with the (then 
unresolved) claim of service connection for PTSD because of 
the veteran's assertions of a relationship between the two.  
Despite the veteran's assertions, and notwithstanding the 
subsequent grant of service connection for PTSD, the RO 
simply confirmed and continued the prior denial on the same, 
direct basis as before the grant of service connection for 
PTSD, without ever considering whether service connection on 
a secondary basis might be warranted.  The basis for the RO's 
denial of service connection for hypertension in the October 
2005 rating decision was that there was no evidence of in-
service incurrence of hypertension, no evidence of 
hypertension within the first post-service year, and no nexus 
between any current hypertension and service.  In other 
words, the claim of service connection for hypertension was 
denied on a direct basis.  

All along, however, the veteran has asserted that his 
hypertension is related to his PTSD.  With regard to all 
claimed disorders, VA must also ascertain whether there is 
any basis (e.g., direct, presumptive or secondary) to 
indicate that the claimed disorders were incurred by any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  

In doing so, the RO must consider 38 C.F.R. § 3.310, as well 
as the holding in Allen v. Brown, 7 Vet.App. 439 (1995).  
Pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  

In light of the Allen case, the RO must first consider 
whether the veteran's hypertension is proximately due to or 
the result of his service-connected PTSD pursuant to 
38 C.F.R. § 3.310(a).  If however, the RO determines that the 
veteran's hypertension is not proximately due to or the 
result of his service-connected PTSD, the RO must now also 
consider whether the veteran's hypertension has been 
aggravated by his service-connected PTSD, and, if so, the 
level of disability attributable to aggravation must be 
determined.  In order to determine these questions, a VA 
examination is necessary.

Moreover, now that service connection is in effect for PTSD, 
there is a duty to assist the veteran with respect to that 
claim.  Although the veteran has always maintained that 
service connection for hypertension is warranted on a 
secondary basis, the RO has neither provided the veteran with 
a duty-to-assist letter addressing the criteria governing 
secondary service connection at 38 C.F.R. § 3.310, nor has 
the criteria been listed or discussed in either the May 2006 
SOC or the April 2008 SSOC.  

This is a procedural defect requiring remand.  See 38 C.F.R. 
§ 3.159.  

Also, as noted in the Introduction section above, the veteran 
submitted directly to the Board a timely NOD with the initial 
10 percent rating assigned for the service-connected PTSD.  

The RO has not yet issued an SOC as to the issue of 
entitlement to an initial rating in excess of 10 percent for 
the service-connected PTSD.

The RO is now required to send the veteran an SOC as to this 
issue in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 
19.29, 19.30.  After an NOD has been submitted, the veteran 
is entitled to an SOC.  The failure to issue a Statement of 
the Case is a procedural defect requiring a remand.  
Manlincon v. West 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Send the veteran a duty-to-assist 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159, that notifies the 
claimant of the information and evidence 
not of record that is necessary to 
substantiate a claim of secondary service 
connection, which information and 
evidence VA will obtain, which 
information and evidence the claimant is 
expected to provide, and which includes 
an explanation as to the information and 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the hypertension, and in particular, 
whether it is caused or aggravated by the 
service-connected PTSD.  All indicated 
tests should be completed.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
provide specific comments as to any 
relationship between the veteran's 
service-connected PTSD, and his 
hypertension.  The examiner should also 
indicate if the veteran's service-
connected PTSD disability aggravates the 
hypertension, without regard to 
causation, and if so, what level of 
disability is attributable to 
aggravation.  A complete rationale should 
accompany all opinions expressed.

3.  Readjudicate the veteran's claim of 
entitlement to service connection for 
hypertension, to include as secondary to 
the service-connected PTSD.  Specifically 
consider whether the veteran has 
hypertension secondary to his service-
connected PTSD, taking into consideration 
the provisions of 38 C.F.R. § 3.310(a) 
and the directives set forth in Allen 
regarding aggravation.  If any action 
taken is adverse to the veteran, he and 
his representative should be furnished an 
SSOC and afforded an appropriate 
opportunity to respond.

4.  The RO should provide the veteran 
with a Statement of the Case as to the 
issue of entitlement to an initial rating 
in excess of 10 percent for the service 
connected PTSD in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 
19.30.  If the veteran perfects his 
appeal by submitting a timely and 
adequate substantive appeal, then the RO 
should return the claim to the Board for 
the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




